Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 92, 93 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 92 recites the limitation "the gate end" in line 5.  It is unclear if this refers to the gate end recited in parent claim 81 or another gate end recited in claim 92.
Claim 92 recites the limitation "the gate end" in line 9.  It is unclear if this refers to the gate end recited in parent claim 81 or another gate end recited in claim 92.
Claim 93 recites the limitation "the plate" in line 1.  It is unclear if this refers to the plate recited in parent claim 81 or another plate recited in claim 92.
Claim 93 recites the limitation "the gate end" in line 2.  It is unclear if this refers to the gate end recited in parent claim 81 or another gate end recited in claim 92.
Claim 93 recites the limitation "the seat" in line 2.  It is unclear if this refers to the seat recited in parent claim 81 or another seat recited in claim 92. 
Claim 93 recites the limitation "the plate" in line 2.  It is unclear if this refers to the plate recited in parent claim 81 or another plate recited in claim 92.
For examination purposes, the gate end, the plate and the seat are assumed to be the second gate end, the second plate and the second seat.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 94, 95, 98 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Baker (5377955).
Regarding claim 94, Baker, discloses a gate valve 10 for controlling a flow of a fluid, the gate valve comprising: a valve body 12 which comprises a flow bore 30 for the flow of the fluid; a gate 14 which is configured to be movable so as to intersect the flow bore; a seat 16,16 which is positionable within the valve body; a plate 87,87 which is positionable over the seat; and a plate retainer 122 which is configured to retain (col 7 line 5-20) the plate on the seat.
As to claim 95, the plate retainer is further configured to engage with the seat and with the plate so as to prevent a rotational movement ( tightening the set screw on seat would hold the seat and plate together against relative movement, col 7, line 5-20) between the seat and the plate about an axis of the flow bore.
As to claim 98, the valve body further comprises a seat pocket 89, the seat comprises a gate end 105,106  and a body end 104, the gate end 105,106 being arranged to face the gate 14 and the body end 104 being positionable within the seat pocket 50, and the plate 16 comprises an opening 50 which is positionable on the seat 16 at the gate end.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 81-89, 94-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin (2660191) in view of Hoang (20150060715).
Regarding claim(s) 81-85, Volpin discloses a gate valve for controlling a flow of a fluid, the gate valve comprising: a valve body 10 which comprises a cavity (between 
Volpin discloses each plate 56 coupled to respective seat 54 by inner cylindrical surface of plate 56 abutting the outer cylindrical surface of the seat 54 but fails to disclose a plate retainer between the seat and plate. Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with each valve seat mating surface having a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with plate in case of Volpin) at plate interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between each seat and corresponding plate.  The seal ring 
As to claim 86, Volpin discloses the seat 54 with a step on the gate end so that a diameter of the gate end is smaller than a diameter of the body end, and the plate 56 is positionable within the step.
As to claims 87-89, Volpin discloses seats 54 each coupled to a seat pocket 55 by a threaded portion on seat outer cylindrical surface and corresponding seat pocket inner cylindrical surface but fails to disclose a friction fit seat retainer between the seat and seat pocket.
Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with seat pocket case of Volpin) at interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between seat and seat 
As to claims 94-97, Volpin, discloses a gate valve for controlling a flow of a fluid, the gate valve comprising: a valve body 10 which comprises a flow bore 11 for the flow of the fluid; a gate 59,63 which is configured to be movable so as to intersect the flow bore; a seat 54 which is positionable within the valve body; a plate 56 which is positionable over the seat. 
Volpin discloses each plate 56 coupled to respective seat 54 by inner cylindrical surface of plate 56 abutting the outer cylindrical surface of the seat 54 but fails to disclose a plate retainer between the seat and plate. Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with each valve seat mating surface having a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with plate in case of Volpin) at plate interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between each seat and corresponding plate.  The seal ring 
As to claim 98, Volpin discloses the valve body further comprises a seat pocket (in 55) , the seat comprises a gate end and a body end, the gate end being arranged to face the gate and the body end being positionable within the seat pocket, and the plate 56 comprises an opening 57 which is positionable on the seat 54 at the gate end.
As to claims 99, 100, Volpin discloses seats 54 each coupled to a seat pocket 55 by a threaded portion on seat outer cylindrical surface and corresponding seat pocket inner cylindrical surface but fails to disclose a friction fit seat retainer between the seat and seat pocket.
Hoang Fig 1,3 teaches a coupling mechanism between inner and outer cylindrical surfaces of two valve parts 50,52 having mating cylindrical surfaces comprising plate retainer in form of  seal ring 62 which is positionable between the inner part 52 and the outer part 50 in a groove (on surface 66, Fig 3) to retain the two parts together in an friction fit (Para 19,24) engagement with inner and outer parts which would hold the parts together and prevent axial and rotary movement (up to maximum friction force limit) between inner part 52 and the outer part 50 with respect to an axis of the flow bore.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal ring in a groove of outer cylindrical surface (of valve seat mating surface with seat pocket case of Volpin) at interface in a friction fit as taught by Hoang in order to a secure, removable and leak preventing coupling between seat and seat .
Claim(s) 90-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volpin (2660191) in view of Hoang (20150060715) further in view of Parks (20180010697).
As to claims 90, 91, Volpin as modified discloses the seat 54 as single piece structure but fails to disclose a seal between seat 54 body end and seat pocket (in 55). Park, (Fig 1, 2, 5) teaches a gate valve with seal mechanism 60,60 between seat 120 body end and seat pocket 80, wherein the seal mechanism comprises inner diameter seal 60 (in 171) and an outer diameter seal 60 (in 161) which are configured to seal in opposing directions with respect to each other.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Volpin with a seal comprising inner and outer diameter seals between seat body end and seat pocket as taught by Park in order to improve sealing against leakage.  
As to claim 92 and 93, Volpin as modified (in accordance with claim 81 to have seal rings between both right and left side seat/plate 54,56 combinations) discloses valve body 10 which comprises a cavity (between 55,55) and a first and second seat pockets (counter bore in 55) on opposite sides of cavity and a flow bore 11, wherein second seat and plate are retained together in friction fit by second seal ring (in view of Hoang) as explained in claim 1) with second plate 56 supported fully on the second seat 54.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753